         Case 1:18-cv-01753-EGS Document 33 Filed 04/10/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
INFRASTRUCTURE SERVICES                            )
LUXEMBOURG S.A.R.L. and                            )
                                                   )
ENERGIA TERMOSOLAR B.V.                            )
                                                   )
                       Petitioners,                )
                                                   )
                                                   )       Civil Action No. 1:18-cv-1753 (EGS)
               v.
                                                   )
THE KINGDOM OF SPAIN,                              )
                                                   )
                                                   )
                       Respondent.                 )
                                                   )

  RESPONDENT THE KINGDOM OF SPAIN’S RESPONSE TO PETITIONERS’
MOTION FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF IN RESPONSE TO THE
                EUROPEAN UNION’S AMICUS BRIEF

       Respondent the Kingdom of Spain (“Spain”) hereby responds to Petitioners’ motion for

leave to submit a supplemental brief in response to the amicus brief sought to be filed by the

European Commission on behalf of the European Union (“EU”). D.E. 32. The EU’s amicus

brief pertains to Spain’s pending motion to dismiss. See D.E. 31-1. As Petitioners have

informed the Court, Spain does not oppose Petitioners’ request to file a supplemental brief

responding to the EU’s amicus brief, provided that Spain, the moving party, has an opportunity

to reply to Petitioners’ supplemental brief. See id. at 1. Basic procedural fairness dictates that

Spain be afforded the opportunity to address legal arguments by Petitioners that have not

previously been presented in this litigation.

       Petitioners argue that they should be permitted to submit a supplemental brief primarily

because the EU’s proposed brief “raises new arguments not raised by Spain,” id. at 2, and

“introduces a number of new authorities,” including “at least eleven European Court of Justice

cases,” id. at 3. The EU’s proposed brief expresses the long-held position of EU institutions that
          Case 1:18-cv-01753-EGS Document 33 Filed 04/10/19 Page 2 of 5



no valid arbitration agreement can exist between an EU Member State and a national of another

Member State under Article 26 of the Energy Charter Treaty. Assuming arguendo, however,

that the EU’s arguments are indeed “new,” and that a response by Petitioners is warranted, it

follows that Spain, which filed the underlying motion to dismiss, should be permitted to reply to

Petitioners’ response.

        Although they wish to respond to the EU’s amicus brief, Petitioners seek to prevent Spain

from replying, so that Petitioners will have the last word on Spain’s motion to dismiss. They

suggest that because Spain, as movant, presented a reply to Petitioners’ opposition – and

therefore more aggregate pages of argumentation than Petitioners (60 to their 45) – it would be

unfair for Spain to submit additional briefing at this stage. Id. at 4-5. In other words, Petitioners

aim to even the score of ink on paper – adding another fifteen pages to their side of the ledger, id.

at 5.

        That argument is not persuasive. As the moving party, Spain was permitted to reply to

Petitioners’ opposition, and did so in compliance with this Court’s rules. The comparative

volume of the parties’ prior briefing is irrelevant to the issues at hand – whether Petitioners

should be permitted to respond to the EU’s amicus brief, and whether Spain should be permitted

to reply to that response. Not permitting Spain the opportunity to reply to new arguments put

forward by Petitioners would put Spain at an unfair procedural disadvantage. Spain – like any

other party seeking dismissal of a litigation – should be permitted to reply to arguments made in

opposition to its dispositive motion.1




    1
1
   There is no merit to Petitioners’ suggestion that Spain should be deprived of the opportunity to
reply because Spain is a member of the EU, and thereby should be deemed to have co-authored
the EU’s amicus brief with 27 other countries. See id. at 4; D.E. 31-1 at 1.



                                                -2-
         Case 1:18-cv-01753-EGS Document 33 Filed 04/10/19 Page 3 of 5



       Petitioners raise possible delay in enforcement of the award as an additional reason that

Spain should be denied an opportunity to reply to their proposed supplemental brief. Id. at 5.

This is another makeweight. To begin with, enforcement is by no means a foregone conclusion;

it is being vigorously opposed, as evidenced by Spain’s pending motion to dismiss, which the

EU supports. Moreover, the additional time for a response from Spain would be minimal in the

context of this case. Petitioner waited nearly six weeks after the award was issued on June 15,

2018 to file the Petition, D.E. 1 (July 27, 2018), and then waited more than two more months

before attempting to serve Spain, see D.E. 8 (Oct. 9, 2018). Petitioners were also content in

October with a briefing schedule that concluded in February, D.E. 14, when the Local Rules,

LCvR 7.1, contemplate completing the motion to dismiss briefing in three weeks. Lastly, by

seeking time to respond to the EU’s amicus brief, Petitioners are themselves creating delay in the

proceedings on Spain’s motion to dismiss. Two more weeks for Spain to reply to Petitioners’

supplemental brief could not seriously be said to cause them any unfair prejudice.

                                         CONCLUSION

       WHEREFORE, Spain respectfully requests that the Court grant Petitioners’ motion only

on the condition that Spain be permitted to file a reply brief responding to Petitioners’

supplemental brief.




                                                -3-
        Case 1:18-cv-01753-EGS Document 33 Filed 04/10/19 Page 4 of 5



Dated: April 10, 2019             Respectfully submitted,

                                  KINGDOM OF SPAIN

                                  By its attorneys,
                                  /s/ Derek C. Smith
                                  Derek C. Smith (D.C. Bar No. 468674)
                                  dcsmith@foleyhoag.com
                                  Lawrence H. Martin (D.C. Bar No. 476639)
                                  lhm@foleyhoag.com
                                  Nicholas M. Renzler (D.C. Bar No. 983359)
                                  nrenzler@foleyhoag.com
                                  Diana Tsutieva (D.C. Bar No. 1007818)
                                  dtsutieva@foleyhoag.com
                                  FOLEY HOAG LLP
                                  1717 K Street, NW
                                  Washington, DC 20006-5350
                                  Tel: 202-223-1200
                                  Fax: 202-785-6687

                                  Andrew Z. Schwartz (D.D.C. Bar No. MA0017)
                                  aschwartz@foleyhoag.com
                                  Andrew B. Loewenstein (D.D.C. Bar No. MA0018)
                                  aloewenstein@foleyhoag.com
                                  FOLEY HOAG LLP
                                  Seaport West
                                  155 Seaport Boulevard
                                  Boston, MA 02210-2600
                                  Tel: 617-832-1000
                                  Fax: 617-832-7000

                                  Attorneys for Respondent




                                     -4-
         Case 1:18-cv-01753-EGS Document 33 Filed 04/10/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on April 10, 2019.


                                              /s/ Derek C. Smith
                                              Derek C. Smith




                                                -5-
